Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Examiner had contacted Applicant’s attorney Ms. Brenda Flockhart- Shanks and informed her that claims are allowed over prior arts of record and reasons for allowance similar to the reasons stated in parent application 15/931,880 (NOA mailed 03/04/2021) and the only pending issue is the flinging of e.T.D to process the case towards allowance.  Ms. Brenda Flockhart- Shanks agreed to the filing of the e.T.D. 


Allowable Subject Matter
2.	Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1 and 12 recite the features of:
“receiving, by a computing device, a plurality of interactions that are based on
recordings of interactions between customers and agents in the call center;

determining, by the computing device, for each agent behavior in a plurality of
agent behaviors and each interaction in the plurality of interactions a behavior score over time based on the respective interaction to create a plurality of behavior scores over time;

identifying, by the computing device, for each behavior score over time, one or
more durations of the behavior score over time;

identifying, by the computing device, for each event in a plurality of events, the
particular interaction within the plurality of interactions that the particular event occurred within and associating the particular event with the particular interaction, wherein each event comprises properties that describe the event;

determining, by the computing device, for each behavior score over time, for each
duration of the one or more durations, a number of times each of the one or more events exist within each duration;

determining, by the computing device, for each behavior and each event that exists
in each behavior, a behavior-event score that indicates relevancy of a current event to   the behavior based on the corresponding number of times the current event occurs within the duration; and

displaying, by the computing device, for each behavior a ranked list of events with
the behavior-event score scores.”.

The features in those independent claims are neither taught or made fairly obvious by the prior art or record.

Examiner has conducted a thorough search and have found that none of the prior art found clearly teach or fairly suggest:  

identifying, by the computing device, for each event in a plurality of events, the particular interaction within the plurality of interactions that the particular event occurred within and associating the particular event with the particular interaction, wherein each event comprises properties that describe the event;
determining, by the computing device, for each behavior score over time, for each duration of the one or more durations, a number of times each of the one or more events exist within each duration;
determining, by the computing device, for each behavior and each event that exists in each behavior, a behavior-event score that indicates relevancy of a current event to the behavior based on the corresponding number of times the current event occurs within the duration; and 
displaying, by the computing device, for each behavior a ranked list of events with the behavior-event score scores”. 

For example, prior art Miller et al. (Pub.No.: 2018/0091654 A1) teaches a system and methods for automatically computing score of agent behavior based on analyzing interactions between customers and agents of a contact center and for managing contact center operations in accordance with the automatically computed scores [0002].  The evaluation of the interaction may result in a score that reflects the agent's performance on that interaction. The score may be used, with other scores and/or other performance metrics, to compute one or more aggregate scores that may reflect the agent's overall performance. Individual scores or an aggregate score may be used to indicate that an 

““determining, by the computing device, for each agent behavior in a plurality of agent behaviors and each interaction in the plurality of interactions a behavior score over time based on the respective interaction to create a plurality of behavior scores over time;
identifying, by the computing device, for each event in a plurality of events, the particular interaction within the plurality of interactions that the particular event occurred within and associating the particular event with the particular interaction, wherein each event comprises properties that describe the event;
determining, by the computing device, for each behavior score over time, for each duration of the one or more durations, a number of times each of the one or more events exist within each duration;
determining, by the computing device, for each behavior and each event that exists in each behavior, a behavior-event score that indicates relevancy of a current event to the behavior based on the corresponding number of times the current event occurs within the duration; and 
displaying, by the computing device, for each behavior a ranked list of events with the behavior-event score scores”. 

In other word, Miller teaches general scoring for agent behavior without creating behavior score waveform in addition to the other limitations that along with not taught or fairly suggest. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/               Primary Examiner, Art Unit 2652